Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments 
This action is in response to the application filed on 02/16/2022 in which Claims 1-2, 5-12, 15-22, and 25-26 were pending. During an Examiner-initiated interview on 05/05/2022, the Examiner contacted the Applicant’s representative in regards to an amendment that would clarify that the machine classifier in Claims 1, and 11  as being a linear support vector machine (SVM) classifying features identified using a convolutional neural network. After the Applicant’s representative spoke with the Client about the amendment, the Examiner and Applicant’s representative agreed via email exchange on 05/05/2022 upon the amendment. Furthermore, the  Examiner agreed to additional amendments to the claims to correct for antecedent basis problems, so as to advance prosecution and to put the application in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email sent by Michael K. Ofori on 05/05/2022.
Amendments to the Claims
1. 	(Currently Amended) A data annotation server system, comprising:
a processor; and
a memory;
wherein the processor:
provides at least one subset of source data to at least two annotator devices, wherein each subset of source data includes multiple pieces of data;
obtains a set of annotation data for each of the pieces of data in the at least one subset of a source data from the at least two annotator devices;
classifies each piece of data in the source data using a machine classifier, the machine classifier comprising a linear support vector machine (SVM) classifying features identified using a convolutional neural network;
generates annotator skill data describing the skill of each annotator device based on the set of annotation data and [[the]]a classification of the source data from the machine classifier;
estimates [[the]]a difficulty of each piece of source data of the source data based on the set of annotation data and the classification of the source data from the machine classifier;
generates a predicted label and a confidence level for each piece of data in the source data based on the annotator skill data, the set of annotation data, the classification of the source data from the machine classifier, and the difficulty of that piece of source data;
if the confidence level for a certain piece of data in the source data is greater than or equal to a certain threshold, accepts the predicted label as an estimated ground truth for that piece of data; and
trains the machine classifier using the annotator skill data, the set of annotation data, the predicted label, and the confidence level.

2. 	(Previously Presented) The data annotation server system of claim 1, wherein the processor further:
generates active learning data for at least one subset of source data, where the active learning data comprises instructions for annotating each piece of data in the at least one subset of source data; and
provides the active learning data to the at least two annotator devices.

3. 	(Cancelled)
	
4. 	(Cancelled)

5. 	(Currently Amended) The data annotation server system of claim 1, wherein the SVM is followed by probability calibration using Platt scaling.

6. 	(Currently Amended) The data annotation server system of claim 5, wherein the machine classifier estimates the label data for each piece of source data by calculating the confidence in the set of annotation data for the piece of source data with a probability estimate
            
                p
                
                    
                         
                        
                            
                                y
                            
                            
                                i
                            
                        
                    
                
                 
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                 
                θ
                )
                =
                σ
                (
                 
                γ
                 
                θ
                 
                ∙
                ϕ
                (
                
                    
                        x
                    
                    
                        i
                    
                
                )
                )
            
        
where             
                ϕ
                (
                
                    
                        x
                    
                    
                        i
                    
                
                )
            
         is a CNN feature vector,             
                θ
            
         is a learned SVM weight vector,            
                 
                γ
            
         is probability calibration scalar from Platt scaling, and            
                 
                σ
                (
                )
            
         is [[the]]a sigmoid function.

7. 	(Previously Presented) The data annotation server system of claim 1, wherein the annotation data for each of the pieces of data comprises a location of the annotation within the piece of data.

8. 	(Currently Amended) The data annotation server system of claim 7, wherein the annotation data comprises a part keypoint annotation map, where [[Xi]]            
                
                    
                        X
                    
                    
                        i
                    
                
            
         is a vector of length |xi| storing [[the]]a value of             
                p
                (
                
                    
                        y
                    
                    
                        i
                    
                
                |
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                θ
                )
            
         for each possible value of             
                
                    
                        y
                    
                    
                        i
                    
                
                ,
            
         where             
                
                    
                        Z
                    
                    
                        i
                        j
                    
                
            
         is a corresponding vector of length             
                |
                
                    
                        x
                    
                    
                        i
                    
                
                |
            
         at each annotation location, and the vector
            
                
                    
                        
                            
                                Y
                            
                            
                                i
                            
                        
                        =
                        X
                    
                    
                        i
                    
                
                
                    
                        ∏
                        
                            j
                            ∈
                            
                                
                                    W
                                
                                
                                    i
                                
                            
                        
                    
                    
                        
                            
                                Z
                            
                            
                                i
                                j
                            
                        
                    
                
            
        
stores [[the]]a likelihood of all possible values of             
                
                    
                        y
                    
                    
                        i
                    
                
            
        .

9.	(Currently Amended) The data annotation server system of claim 1, wherein the annotation data comprises a bounding box identifying [[the]]a location of the annotation within each of the pieces of source data.

10.	(Previously Presented) The data annotation server system of claim 9, wherein generating the confidence level for each piece of data in the source data comprises calculating [[the ]]risk associated with the annotation data associated with each piece of data in the source data by calculating when a pair of bounding boxes match by calculating if their area of intersection over union is at least 50%.

11.	(Currently Amended) A method, comprising:
providing at least one subset of source data to at least two annotator devices, wherein each subset of source data includes multiple pieces of data;
obtaining a set of annotation data for each of the pieces of data in the at least one subset of a source data from the at least two annotator devices;
classifying each piece of data in the source data using a machine classifier, the machine classifier comprising a linear support vector machine (SVM) classifying features identified using a convolutional neural network;
estimating [[the]]a difficulty of each piece of data of the source data based on the set of annotation data and [[the]]a classification of the source data from the machine classifier;
generating annotator skill data describing the skill of each annotator device based on the set of annotation data and the classification of the source data from the machine classifier; 
generating a predicted label and a confidence level for each piece of data in the source data based on the annotator skill data, the set of annotation data, the classification of the source data from the machine classifier, and the difficulty of that piece of source data;
if the confidence level for a certain piece of data is greater than or equal to a certain threshold, accepts the predicted label as an estimated ground truth for the source data; and
training the machine classifier using annotator skill data, the set of annotation data, the predicted label, and the confidence level.

12.	(Previously Presented) The method of claim 11, further comprising:
generating active learning data for the at least one subset of source data, where the active learning data comprises instructions for annotating each piece of data in the at least one subset of source data; and
providing the active learning data to the at least two annotator devices.

13.	(Cancelled) 

14.	(Cancelled)

15.	(Currently Amended) The method of claim 11, wherein the SVM is followed by probability calibration using Platt scaling.

16.	(Currently Amended) The method of claim 15, wherein the machine classifier estimates the label data for each piece of source data by calculating the confidence in the set of annotation data for the piece of source data with a probability estimate
            
                p
                
                    
                         
                        
                            
                                y
                            
                            
                                i
                            
                        
                    
                
                 
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                 
                θ
                )
                =
                σ
                (
                 
                γ
                 
                θ
                 
                ∙
                ϕ
                (
                
                    
                        x
                    
                    
                        i
                    
                
                )
                )
            
        
where             
                ϕ
                (
                
                    
                        x
                    
                    
                        i
                    
                
                )
            
         is a CNN feature vector,             
                θ
            
         is a learned SVM weight vector,            
                 
                γ
            
         is probability calibration scalar from Platt scaling, and            
                 
                σ
                (
                )
            
         is [[the]]a sigmoid function, and where             
                
                    
                        y
                    
                    
                        i
                    
                
            
         is [[the]]a true source data label and             
                
                    
                        x
                    
                    
                        i
                    
                
            
         is the source data.

17.	(Previously Presented) The method of claim 11, wherein the annotation data for each of the pieces of data comprises a location of the annotation within the piece of data.



18.	(Currently Amended) The method of claim 17, wherein the annotation data comprises a part keypoint annotation map, where             
                
                    
                        X
                    
                    
                        i
                    
                
            
         is a vector of length             
                |
                
                    
                        x
                    
                    
                        i
                    
                
                |
            
         storing [[the]]a value of             
                p
                (
                
                    
                        y
                    
                    
                        i
                    
                
                |
                
                    
                        x
                    
                    
                        i
                    
                
                ,
                θ
                )
            
         for each possible value of             
                
                    
                        y
                    
                    
                        i
                    
                
                ,
            
         where             
                
                    
                        Z
                    
                    
                        i
                        j
                    
                
            
         is a corresponding vector of length             
                |
                
                    
                        x
                    
                    
                        i
                    
                
                |
            
         at each annotation location, and the vector
            
                
                    
                        
                            
                                Y
                            
                            
                                i
                            
                        
                        =
                        X
                    
                    
                        i
                    
                
                
                    
                        ∏
                        
                            j
                            ∈
                            
                                
                                    W
                                
                                
                                    i
                                
                            
                        
                    
                    
                        
                            
                                Z
                            
                            
                                i
                                j
                            
                        
                    
                
            
        
stores [[the]]a likelihood of all possible values of             
                
                    
                        y
                    
                    
                        i
                    
                
            
        .

19.	(Currently Amended) The method of claim 11, wherein the annotation data comprises a bounding box identifying [[the]]a location of the annotation within the piece of source data.

20.	(Currently Amended) The method of claim 19, wherein generating the confidence level for each piece of data in the source data comprises calculating [[the ]]risk associated with the annotation data associated with each piece of data in the source data by calculating when a pair of bounding boxes match by calculating if their area of intersection over union is at least 50%.

21.	(Currently Amended) The data annotation server system of claim 1, wherein the processor further:
	if the confidence level of a certain piece of data is less than the threshold:
provides another at least one subset of source data to another at least one annotator device;
obtains additional annotation data from the another at least one annotator device;
classifies each piece of data in the source data using the machine classifier;
generates other annotator skill data describing the skill of the other at least one annotator device based on the additional annotation data, the classification of the source data from the machine classifier, and the annotation data from the at least one annotator device; and
generates another predicted label and another confidence label for each piece of data in the source data based on the other annotator skill data, the additional annotation data, the annotation data from the at least one annotator device, the annotator skill data of the at least one annotator device, and the classification of the source data from the machine classifier; and
	if the confidence level for a certain piece of data is greater than or equal to a certain threshold, accepts the other predicted label as an estimated ground truth for that piece of data.

22.	(Currently Amended) The method of claim 11, further comprising:
	if the confidence level of a certain piece of data is less than the threshold:
providing another at least one subset of source data to another at least one annotator device;
obtaining additional annotation data from the another at least one annotator device;
classifying each piece of data using the machine classifier;
generating other annotator skill data describing the skill of the other annotator device based on the additional annotation data, the classification of the source data from the machine classifier, and the annotation data from the at least one annotator device; and
generating another predicted label and another confidence label for each piece of data in the source data based on the other annotator skill data, the additional annotation data, the annotation data from the at least one annotator device, the annotator skill data of the at least one annotator device, and the classification of the source data from the machine classifier; and
	if the confidence level for a certain piece of data is greater than or equal to a certain threshold, accepting the other predicted label as an estimated ground truth for the source data.

23.	(Cancelled) 

24.	(Cancelled) 

25.	(New) The data annotation server of claim 10, wherein calculating the confidence level for each piece of data in the source data comprises inverting the risk associated with the annotation data associated with each piece of data in the source data.

26.	(New) The method of claim 20, wherein calculating the confidence level for each piece of data in the source data further comprises inverting the risk associated with the annotation data associated with each piece of data in the source data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 11 are considered allowable after finding when reading the claims in light of the specification as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In claims 1, and 11, as being analogous claims,
…
classifies each piece of data in the source data using a machine classifier, the machine classifier comprising a linear support vector machine (SVM) classifying features identified using a convolutional neural network;
generates annotator skill data describing the skill of each annotator device based on the set of annotation data and a classification of the source data from the machine classifier;
estimates a difficulty of each piece of source data of the source data based on the set of annotation data and the classification of the source data from the machine classifier;
…

The closest prior art of record that touches upon the recited limitation is Liyue Zhao,  Active Learning With Unreliable Annotations, which teaches a generative model to estimate the expertise of workers and the difficulty of annotations for the binary classification of images, but Zhao does not teach:1) classifies each piece of data in the source data using a machine classifier, the machine classifier comprising a linear support vector machine (SVM) classifying features identified using a convolutional neural network; 2) generates annotator skill data describing the skill of each annotator device based on the set of annotation data and a classification of the source data from the machine classifier and 3) estimates a difficulty of each piece of source data of the source data based on the set of annotation data and the classification of the source data from the machine classifier.  
However, the examiner has found that the distinct feature of the applicant’s claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent Claims 1 and 11 in combination with all the other limitations recited therein.
When taken in context, the claims as a whole were not uncovered in the prior art, i.e. dependent Claims 2, 5, 6, 7, 8,  9, 10, 11, 12, 15, 16, 17, 18, 19, 20, 21, 22, 25, and 26 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM C STANDKE/Assistant Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129